Exhibit 10.2
 
SHARE AND WARRANT CANCELLATION AGREEMENT
 
THIS SHARE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”) is made and
entered into as of this 15th day of January, 2010, by and between SRKP 22, Inc.,
a Delaware corporation (“SRKP 22”), and the stockholders of SRKP 22, as set
forth on Schedule I attached hereto (such stockholders are collectively referred
to herein as the “Stockholders”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Exchange Agreement (as hereinafter defined).
 
RECITALS
 
WHEREAS, SRKP 22 entered into a Share Exchange Agreement on October 20, 2009, as
amended on November 25, 2009 and January 15,, 2010 (the “Exchange Agreement”),
with China Intelligent Electronic Holding Limited, a British Virgin Islands
Corporation (“China Intelligent”) and the sole shareholder of China Intelligent,
Li Xuemei ("Xuemei"), a copy of which is attached hereto as Exhibit A;


WHEREAS, pursuant to the terms of the Exchange Agreement, and as a condition to
the completion of the transactions contemplated by the Exchange Agreement, SRKP
22 agreed to enter into an agreement with the Stockholders to cancel (i) an
aggregate of 4,260,390 shares of SRKP 22 common stock held by such Stockholders
(the “Shares”), as such Shares are more particularly set forth on Schedule I
attached hereto, and (ii) an aggregate of 5,515,682 warrants to purchase shares
of SRKP 22 common stock held by such Stockholders (the “Warrants”), as such
Warrants are more particularly set forth on Schedule II attached hereto; and


WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Exchange Agreement.


NOW, THEREFORE, for and in consideration of the execution and delivery of the
Exchange Agreement, and the payment of good and valuable consideration pursuant
to the Exchange Agreement, the receipt and sufficiency of which is hereby
acknowledged, SRKP 22 and the Stockholders, each intending to be legally bound
by this Agreement, hereby agree as follows:


AGREEMENT


1.  DUTIES
 
1.1  Rights and Obligations of the Parties.  The parties shall be entitled to
such rights and shall perform such duties as set forth herein.  In the event
that the terms of this Agreement conflict in any way with the provisions of the
Exchange Agreement, the Exchange Agreement shall control.
 
1.2 Cancellation of Shares and Warrants.  On the Closing Date of the Exchange
Agreement, the Shares and the Warrants shall be deemed automatically
cancelled.  The Stockholders agree to execute any and all documents, including,
but not limited to, stock powers for the stock certificates representing the
Shares, as SRKP 22 reasonably determines necessary to effect the cancellation of
the Shares and the Warrants pursuant to the terms of this Agreement.
 
1

--------------------------------------------------------------------------------


 
2.  DIVIDENDS; VOTING RIGHTS; STOCK SPLITS
 
2.1  Cash Dividends; Voting Rights.  Prior to the Closing of the Exchange
Agreement, the Stockholders shall have rights to cash or stock dividends with
respect to the Shares and the Warrants, if any, and have rights to vote their
respective Shares, if any such matter requiring stockholder approval shall
arise.


2.2  Stock Splits; Stock Dividends.  In the event of any stock split or other
similar transaction with respect to SRKP 22 common stock that becomes effective
prior to the Closing of the Exchange Agreement, the additional shares or
warrants issued with respect to the Shares or the Warrants shall be similarly
cancelled.
 
3.  MISCELLANEOUS
 
3.1  Transferability.  None of the rights and obligations of the Stockholders
hereunder shall be transferable.
 
3.2  Notices.  Any notices or other communications required or permitted under
this Agreement shall be in writing and shall be sufficiently given if sent by
(i) registered or certified mail, postage prepaid, addressed as follows, (ii)
facsimile to the facsimile numbers identified below or (iii) overnight courier
(such as UPS or FedEx), addressed as follows:
 
If to SRKP 22:
 
SRKP 22, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
Attention: Richard Rappaport
Telecopy No.:  (310) 843-9304


If to the Stockholders:


to the address set forth next to the name of each of the Stockholders in
Schedule I


or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
 
3.3  Construction.  The validity, enforcement and construction of this Agreement
shall be governed by the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
3.4  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, assigns and
transferees, as the case may be.
 
3.5  Severability.  If any provision or section of this Agreement is determined
to be void or otherwise unenforceable, it shall not affect the validity or
enforceability of any other provisions of this Agreement which shall remain
enforceable in accordance with their terms.
 
2

--------------------------------------------------------------------------------


 
3.6  Interpretation.  The headings and subheadings contained in this Agreement
are for reference only and for the benefit of the parties and shall not be
considered in the interpretation or construction of this Agreement.  This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.
 
3.7  Execution in Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
 
3.8  Amendments.  This Agreement may be amended from time to time but only by
written agreement signed by all of the parties hereto.
 
3.9 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
any and all prior understandings, agreements, negotiations and discussions, both
written and oral, between the parties hereto with respect to the subject matter
hereof.
 
[Signatures appear on following page]
 
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Share and Warrant
Cancellation Agreement as of the day and year first above written.


SRKP 22, INC.
       
By:
/s/  Richard Rappaport
 
Name:   Richard Rappaport
 
Title:     President
 



STOCKHOLDERS
         
/s/  Debbie Schwartzberg
 
/s/  Anthony Pintsopoulos
Debbie Schwartzberg
 
Anthony Pintsopoulos
     
/s/  Debbie Schwartzberg
 
/s/  Richard Rappaport
The Julie Schwartzberg Trust dated 2/9/2000
 
Amanda Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
Debbie Schwartzberg
 
Richard Rappaport
The David N. Sterling Trust dated 2/3/2000
 
Kailey Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
/s/  Janine Frisco
 
/s/  Kevin DePrimio
Janine Frisco
 
Kevin DePrimio
     
/s/  Richard Rappaport
 
/s/  Jason Stern
WestPark Capital Financial Services, LLC
 
Jason Stern
By:  Richard Rappaport
   
Its:  Chief Executive Officer
         
/s/  Richard Rappaport
   
Richard Rappaport
   


 
4

--------------------------------------------------------------------------------

 

Schedule I


Stockholders of SRKP 22, Inc.



             
Stockholder
   
Shares to be
cancelled per the
terms of this
Agreement
   
Pre-Closing Shares
   
Post-Closing Shares
 
1.
Debbie Schwartzberg
785 5th Avenue, Apt 10C
New York, NY 10022
      741,277       1,000,000       258,723                                
2.
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
      184,114       248,374       64,260                                
3.
WestPark Capital Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      1,056,287       2,773,979       1,717,692                                
4.
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      841,661       1,135,420       293,759                                
5.
Anthony Pintsopoulos
c/o SRKP 22, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
      526,039       709,639       183,600                                
6.
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      236,718       319,338       82,620                                
7.
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      236,718       319,338       82,620                                
8.
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      184,114       248,374       64,260                                
9.
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      105,206       141,928       36,722                                
10.
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue, Apt 10C
New York, NY 10022
      74,128       100,000       25,872                                
11.
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue, Apt 10C
New York, NY 10022
      74,128       100,000       25,872                                        
  4,260,390       7,096,390       2,836,000  


 
5

--------------------------------------------------------------------------------

 

Schedule II


Warrantholders of SRKP 22, Inc.
 

            
Warrantholder
   
Warrants to be
cancelled per the terms
of this Agreement
   
Pre-Closing
Warrants
   
Post-Closing Warrants
 
1.
Debbie Schwartzberg
785 5th Avenue, Apt 10C
New York, NY 10022
      918,169       1,000,000       81,831                                
2.
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
      228,049       248,374       20,325                                
3.
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      1,546,980       2,773,979       1,226,999                                
4.
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      1,042,507       1,135,420       92,913                                
5.
Anthony Pintsopoulos
c/o SRKP 22, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
      651,568       709,639       58,071                                
6.
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      293,206       319,338       26,132                                
7.
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      293,206       319,338       26,132                                
8.
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      228,049       248,374       20,325                                
9.
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      130,314       141,928       11,614                                
10.
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue, Apt 10C
New York, NY 10022
      91,817       100,000       8,183                                
11.
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue, Apt 10C
New York, NY 10022
      91,817       100,000       8,183                                          
5,515,682       7,096,390       1,580,708  



 
6

--------------------------------------------------------------------------------

 
 